Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28th, 2022 has been entered.
Applicants’ amendment dated July 28th, 2022 responding to the Final Office Action provided in the rejection of claims 1-20. 
Claim 20 has been canceled.
Claim 21 has been added.
Claims 1, 8, 10, 17, and 18 have been amended.
Claims 1-19 and 21 remain pending and have been fully considered by the examined.  
Claims 1, 10, and 18 are in independent form.
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 has the word “and” at the end of line 10, but there is no further limitation.  Appropriate correction is required.
REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
The cited references, individually or in combination, do not disclose, teach, or suggest at least the following limitations of independent claims 1, 10, and 18 of the present application: “generating a model package comprising: for a model, model definition data that includes a binding to a computer programming language, wherein the model is a trained machine learning model configured to generate prediction data.” (See Remarks, pages 6-7).

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on July 28th, 2022 have been fully considered but they are not persuasive. For example:
Applicant contends, prior arts of record do not teach “generating a model package comprising: for a model, model definition data that includes a binding to a computer programming language, wherein the model is a trained machine learning model configured to generate prediction data” however, Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Deshpande et al. (U.S. Publication No. 2019/0279114 – art of record) in detailed rejection below.


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17-19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Faulhaber JR et al. (US Publication No. 2019/0155633 – hereinafter, Faulhaber) in view of Deshpande et al. (U.S. Publication No. 2019/0279114 – hereinafter, Deshpande).
Regarding claim 1:
Faulhaber discloses a method implemented by a computing device for standardized model packaging and deployment, the method comprising: generating a model package (FIG. 1 and associated text, such as, “the user device 102 may provide, in the training request, an algorithm written in any programming language. The model training system 120 then packages the algorithm into a container (optionally with other code, such as a ‘base’ ML algorithm supplemented with user-provided code) that is eventually loaded into a virtual machine instance 122 for training a machine learning model, as described in greater detail below.” (See para [0031])) comprising: 
for a model, model definition data that includes a binding to a computer programming language (FIG. 1 and associated text, such as, For example, a user, via a user device 102, may develop an algorithm/code using an application (e.g., an interactive web-based programming environment) and cause the algorithm/code to be provided - perhaps as part of a training request (or referenced in a training request) - to the model training system 120, where this algorithm/code may be containerized on its own or used together with an existing container having a machine learning framework, for example.” (See para [0031]). FIG. 10 and associated text, such as, “For example, in some embodiments, users are able to write arbitrary pieces of code for machine learning, and using a defined packaging mechanism, the users can ‘inject’ their code into a machine learning environment (e.g., provided by machine learning service 1006), where the models can seamlessly be trained (e.g., in model training system 120) based on training data 1016, and the resulting models may or may not thereafter be deployed in a hosted environment (e.g., model hosting system 140)... users can select or create a container including machine learning related code—potentially using any language(s)/package(s) that the user desires—that adheres to a specification (or a ‘schema’) proscribed by the machine learning service 1006.” (See paras [0124] – [0125])), [[wherein the model is a trained machine learning model configured to generate prediction data]]; 
function code that facilitates execution of the model via the binding (FIG. 1 and associated text, such as, “To perform the machine learning model training, the virtual machine instance 122 executes code 136 stored in the ML training container 130 in some embodiments. For example, the code 136 includes some or all of the executable instructions that form the container image of the ML training container 130 initialized therein. Thus, the virtual machine instance 122 executes some or all of the executable instructions that form the container image of the ML training container 130 initialized therein to train a machine learning model.” (See para [0040]). FIG. 10 and associated text, such as, “For example, in some embodiments, users are able to write arbitrary pieces of code for machine learning, and using a defined packaging mechanism, the users can ‘inject’ their code into a machine learning environment (e.g., provided by machine learning service 1006), where the models can seamlessly be trained (e.g., in model training system 120) based on training data 1016, and the resulting models may or may not thereafter be deployed in a hosted environment (e.g., model hosting system 140).” (See para [0124])); and 
at least one interface for at least one operating system (FIG. 10 and associated text, such as, “The request to begin the training process can be an API call issued to an endpoint 1019 (e.g., a provider network endpoint 1019) of the provider network 199.” (See para [0127])).
But, Faulhaber does not explicitly teach:
wherein the model is a trained machine learning model configured to generate prediction data.
However, Deshpande discloses:
wherein the model is a trained machine learning model configured to generate prediction data (FIG. 1 and associated text, such as, “Container manager 110 may include a machine learning model agent 112 and container images 115. Machine learning model agent 112 may be configured to generate one or more container images 115 for containers 114. Container image 115 may be referred to as a template to create one or more containers 114. Container image 115 may include one or more files related to container 114, such as provisioning information. In some examples, each container image 115 may further include one or more machine learning models. For example, a machine learning model included in each container image 115 may be a pre-trained machine learning model that is configured to receive one or more files for analysis from user. By deploying a container having container image 115 that includes a machine learning model, an end user, via client device 102, may have access to preconfigured machine learning models. Such process of provisioning a container (e.g., container 114) having container image 115 that includes a machine learning model eliminates the need for end users (e.g., client device 102) having to configure a machine learning model. Rather, container manager 110 provides end users with access to a pre-trained machine learning model for efficient analysis of one or more client files.” (See para [0040]). “Machine learning models include one or more machine learning algorithms that may be continuously trained with one or more training sets. The training process for the machine learning model continues until a desired accuracy level is achieved. Once the machine learning model is trained, businesses are able to input sets of data for predictive analysis.” (See para [0002]))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande into the teachings of Faulhaber because that would have provided end users with access to a pre-trained machine learning model for efficient analysis of one or more client files  as suggested by Deshpande (See para [0040]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Faulhaber further discloses wherein the model definition data is encoded in a model definition language (MDL) (“The executable instructions (e.g., the algorithm) can be written in any programming language (e.g., Python, Ruby, C++, Java, etc.).” (See para [0030])).

Regarding claim 3:
The rejection of claim 2 is incorporated, Faulhaber further discloses wherein the programming language encodes the function code (FIG. 1 and associated text, such as, “Some or all of the executable instructions together represent an algorithm that defines a machine learning model. The executable instructions (e.g., the algorithm) can be written in any programming language (e.g., Python, Ruby, C++, Java, etc.). In some embodiments, the algorithm is pre-generated and obtained by a user, via the user device 102, from an algorithm repository (e.g., a network-accessible marketplace, a data store provided by a machine learning training service, etc.). In some embodiments, the algorithm is completely user-generated or partially user-generated (e.g., user-provided code modifies or configures existing algorithmic code).” (See para [0030])).

Regarding claim 4:
The rejection of claim 3 is incorporated, Faulhaber further discloses wherein the model definition data comprises one or more other bindings to one or more other programming languages (FIG. 1 and associated text, such as, “the user device 102 may provide, in the training request, an algorithm written in any programming language.” (See para [0031])).


Regarding claim 5:
The rejection of claim 1 is incorporated, Faulhaber further discloses wherein one or more of the model definition data or the function code are configured to access one or more runtime dependencies excluded from the model package (FIG. 1 and associated text, such as, “While the machine learning model is being trained, a user, via the user device 102, can access and retrieve the model metrics from the training metrics data store 165.” (See para [0048])).

Regarding claim 8:
The rejection of claim 1 is incorporated, Faulhaber further comprising deploying the model package for execution of the model (FIG. 5A and associated text, such as, “FIG. 5A is a block diagram of the operating environment 100 of FIG. 1 illustrating the operations performed by the components of the operating environment 100 to deploy a trained machine learning model, according to some embodiments…” (See Col. 20, lines 22-65)). 

Regarding claim 9:
The rejection of claim 8 is incorporated, Faulhaber further comprising executing the model via the model package (FIG. 1 and associated text, such as, “FIG. 5B is a block diagram of the operating environment 100 of FIG. 1 illustrating the operations performed by the components of the operating environment 100 to execute a trained machine learning model, according to some embodiments. As illustrated in FIG. 5B, user device 102 transmits a machine learning model execution request to the frontend 149 at (1). The frontend 149 then forwards the execution request to the virtual machine instance 142 at (2).” (See para [0099])).

Regarding claim 10:
This is an apparatus version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
Regarding claim 11:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 12:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
Regarding claim 13:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 14:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Regarding claim 17:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.
Regarding claim 18
This is a product version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.
Regarding claim 19:
The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 21:
The rejection of claim 1 is incorporated, Faulhaber further comprising: 
training the model based on input training data (FIG. 1 and associated text, such as, “a user device 102 can provide a training request to the frontend 129 that includes a container image (or multiple container images), an indicator of input data (e.g., an address or location of input data), hyperparameter values (e.g., values indicating how the algorithm will operate, how many algorithms to run in parallel, how many clusters into which to separate data, etc.), and/or information describing the computing machine on which to train a machine learning model (e.g., a graphical processing unit (GPU) instance type, a central processing unit (CPU) instance type, an amount of memory to allocate, a type of virtual machine instance to use for training, etc.).” (See Col. 4, lines 10-26))); and 
wherein generating the model package comprises exporting, after training the model, the model as the model definition data (“In some embodiments, the execution request corresponds to a group of related trained machine learning models. Thus, the ML scoring container 150 can transmit the output to a second ML scoring container 150 initialized in the same virtual machine instance 142 or in a different virtual machine instance 142. The virtual machine instance 142 that initialized the second ML scoring container 150 can then execute second code 156 stored in the second ML scoring container 150, providing the received output as an input parameter to the executable instructions in the second code 156.” (See Col. 13, line 60 – Col. 14, line 19)).

Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Faulhaber in view of Deshpande and further in view of Das (U.S. Publication No. 2012/0290560 – hereinafter, Das).
Regarding claim 6:
The rejection of claim 1 is incorporated, but, Faulhaber and Deshpande do not explicitly teach:
wherein the at least one interface comprises an Application Binary Interface (ABI).
However, Das discloses: 
wherein the at least one interface comprises an Application Binary Interface (ABI) (“An ABI represents a low-level interface between a software program and an operating system or another software program. An ABI represents a compiled binary form of a library or operating system function (‘function’) … serving as a low-level interface between local and third-party software programs and the base operating system.” (See para [0013])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Das into the teachings of Faulhaber and Deshpande because that would have obtaining a binary file relating to a software package of an operating system, and extracting, from the binary file, interface details relating to interfaces associated with the software program as suggested by Das (See para [0009]).

Regarding claim 15:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Faulhaber in view of Deshpande and further in view of Urbach (U.S. Publication No. 2019/0042283 – hereinafter, Urbach).
Regarding claim 7:
The rejection of claim 1 is incorporated, but Faulhaber and Deshpande do not explicitly teach:
wherein the at least one interface comprises a Foreign Function Interface (FFI);
However, Urbach discloses:
wherein the at least one interface comprises a Foreign Function Interface (FFI) (“Many programming languages provide foreign function interfaces. A foreign function interface is a mechanism by which a software program written in one programming language can invoke routines or make use of services written in another programming language (e.g., functions provided by an operating system or software library). Typically, the functions implementing the foreign function interface of a programming language are included in a foreign function library provided by that programming language. For example, Python provides a foreign function library called the ‘ctypes package’; Java provides Java Native Interface and Java Native Access that enable Java programs to access native shared libraries; and JavaScript provides JavaScript Native Interface (JSNI), also called JavaScript Foreign Function Interface (JSFFI).” (See para [0016])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urbach into the teachings of Faulhaber and Deshpande because that would have provided a foreign function interface mechanism by which a software program written in one programming language can invoke routines or make use of services written in another programming language as suggested by Urbach (See para [0016]).

Regarding claim 16:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Evgeny Kusmenko et al. (Modeling and Training of Neural Processing System, ACM, 2019) discloses a domain specific modeling methodology tackling design, training, and integration of deep neural networks and integrates the methodology in a component-based modeling toolchain allowing one to employ and reuse neural networks in large software architectures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 5th, 2022